DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 06/25/2020 was acknowledged.  Claims 35-39 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/25/2020.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 
Claims 1, 21-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Raedt (2006/0012037) in view of Karnezos (2004/0124518).

    PNG
    media_image1.png
    358
    783
    media_image1.png
    Greyscale

	Regarding claim 1, as markup in figure Raedt discloses the invention substantially as claimed:
1. (Previously Presented) A semiconductor device comprising: a substrate comprising a top surface and a bottom surface; a semiconductor die bonded to the top surface of the substrate; a first mold material encapsulating the semiconductor die and at least a portion of the top surface of the substrate; a first conductive bump on the bottom surface of the substrate; a second mold material encapsulating at least a portion of the first conductive bump and at least a portion of the bottom surface of the substrate; and a second conductive bump arranged on the first conductive bump.  
However, Raedt does not explicitly teach the second conductive bump has a bottom side exposed at a bottom surface of the semiconductor device.

    PNG
    media_image2.png
    240
    710
    media_image2.png
    Greyscale

Karnezos teaches in figure 3 that it’s well known in the art to have a device comprising a first bump 338 over a second bump 38 whereby the bottom side of the second bump is exposed at the bottom surface of the device 30.
The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Raedt to teachings the bottom side of the second bump exposed at the bottom surface of the device, because it is desirous in the art to achieve the predictable result of minimizing breakage of the electrical conductor path and to further improve external electrical connection of the device.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --

Regarding claim 21, markup fig 9 and associating texts, the combined teaching of Raedt and Karnezos discloses:

21. (Previously Presented) The semiconductor device of claim 1, wherein: a bottom of the first conductive bump is exposed through an opening in the second mold material, and the second conductive bump is arranged on the bottom of the first conductive bump.  

    PNG
    media_image3.png
    424
    747
    media_image3.png
    Greyscale

Regarding claim 22, markup fig 9 and associating texts, the combined teaching of Raedt and Karnezos discloses:
22. (Previously Presented) The semiconductor device of claim 1, wherein: the first conductive bump comprises a first pillar and/or a first conductive ball, and the second conductive bump comprises a second pillar and/or a second conductive ball.  

Regarding claim 23, markup fig 9 and associating texts, the combined teaching of Raedt and Karnezos discloses:
23. (Previously Presented) The semiconductor device of claim 22, wherein a first maximum width of the second conductive bump is greater than a second maximum width of the opening in the second mold material. 


    PNG
    media_image4.png
    377
    791
    media_image4.png
    Greyscale
 
Regarding claim 24, markup fig 9 and associating texts, the combined teaching of Raedt and Karnezos discloses:
24. (Previously Presented) The semiconductor device of claim 22, wherein a height of the second mold material is less than a height of the second conductive bum

Regarding claim 25, markup fig 9 and associating texts, the combined teaching of Raedt and Karnezos discloses the invention substantially as claimed, except for: 
25. (Previously Presented) The semiconductor device of claim 1, wherein a bottom surface of the second mold material is substantially coplanar with a bottom of the first conductive bump.  
Markup fig 4, Raedt discloses a bottom surface of the second mold material is substantially coplanar with a bottom of the first conductive bump.

    PNG
    media_image5.png
    348
    784
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of fig 9 of Raedt to teachings of the bottom surface of the second mold material is substantially coplanar with a bottom of the first conductive bump, as detailed in figure 4 of Raedt,as combined with Karnezos’ teaching, because it is desirous in the art to achieve the predictable result of robust interconnect structure.

Regarding claim 26, markup fig 9 and associating texts, the combined teaching of Raedt and Karnezos discloses:

26. (Previously Presented) The semiconductor device of claim 1, wherein the second conductive bump is merged with the first conductive bump by a reflow process.  



    PNG
    media_image4.png
    377
    791
    media_image4.png
    Greyscale


Regarding claim 27, markup fig 9 and associating texts, the combined teaching of Raedt and Karnezos discloses the invention substantially as claimed, except for:
27. (Previously Presented) The semiconductor device of claim 1, wherein the second mold material laterally surrounds an entirety of the first conductive bump.  
Markup fig 4, Raedt discloses the second mold material laterally surrounds an entirety of the first conductive bump.

    PNG
    media_image5.png
    348
    784
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of fig 9 of Raedt to teachings of the second mold material laterally surrounds an entirety of the first conductive bump, as detailed in figure 4 of Raedt, because it is desirous in the art to achieve the predictable result of robust interconnect structure.



Regarding claim 28, markup fig 9 and associating texts, Raedt discloses:
28. (Previously Presented) A semiconductor device comprising: a substrate comprising a top surface and a bottom surface; a semiconductor die bonded to the top surface of the substrate; a first mold material encapsulating the semiconductor die and at least a portion of the top surface of the substrate; a first conductive bump having a top surface on the bottom surface of the substrate; a second mold material on the bottom surface of the substrate and surrounding a side surface of the first conductive bump, the bottom of the first conductive bump exposed through an opening in the second mold material; and a second conductive bump arranged on the bottom of the first conductive bump. 
However, Raedt does not explicitly teach the second conductive bump has a bottom side exposed at a bottom surface of the semiconductor device.

    PNG
    media_image2.png
    240
    710
    media_image2.png
    Greyscale


The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Raedt to teachings the bottom side of the second bump exposed at the bottom surface of the device, because it is desirous in the art to achieve the predictable result of minimizing breakage of the electrical conductor path and to further improve external electrical connection of the device.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within 

Regarding claim 29, markup fig 9 and associating texts, the combined teaching of Raedt and Karnezos discloses: 
29. (Previously Presented) The semiconductor device of claim 28, wherein: the first conductive bump comprises a first pillar and/or a first conductive ball, and the second conductive bump comprises a second pillar and/or a second conductive ball.  

Regarding claim 31, markup fig 9 and associating texts, the combined teaching of Raedt and Karnezos discloses:
31. (Previously Presented) The semiconductor device of claim 28, wherein: a first maximum width of the second conductive bump is greater than a second maximum width of the opening in the second mold material, and a third maximum width of the first conductive bump is greater than the second maximum width of the opening in the second mold material.  

Regarding claim 32, markup fig 9 and associating texts, the combined teaching of Raedt and Karnezos discloses:
32. (Previously Presented) The semiconductor device of claim 28, wherein the second mold material comprises a cavity in which the first conductive bump is positioned, and wherein a first maximum width of the cavity is greater than a second maximum width of the opening in the second mold material.  

    PNG
    media_image4.png
    377
    791
    media_image4.png
    Greyscale

Regarding claim 33, markup fig 9 and associating texts, Raedt discloses:
33. (Previously Presented) The semiconductor device of claim 28, wherein a side surface of the second conductive bump extends laterally beyond a perimeter of the opening in the second mold material.  

Regarding claim 34, markup fig 9 and associating texts, the combined teaching of Raedt and Karnezos discloses:
34. (Previously Presented) The semiconductor device of claim 28, wherein: the second mold material comprises a cavity in which the first conductive bump is positioned, and the cavity comprises an arcuate sidewall in a vertical cross-section view.
	
Claim  30 is rejected under 35 U.S.C. 103 as being unpatentable over Raedt in view of Karnezos and further in view of Chen (9,478,474).
Regarding claim 30, markup fig 9 and associating texts, the combined teaching of Raedt and Karnezos discloses the invention substantially as claimed, except:
30. (Previously Presented) The semiconductor device of claim 29, wherein at least one of the first conductive bump or second conductive bump comprises copper.  

Chen discloses in column 5, lines 55-60, a device having a copper bump 211.
The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings 

Note: it is well settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); Ritchie v. Vast Resources Inc. d/b/a Topco Sales, 90 USPQ2d 1668 (Fed. Cir. 2009); and MPEP § 2144.07. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ms. Sue Purvis, can be reached at (571) 272-1236.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813